UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BOISEY CALDWELL,                                                   :
                                                                   :
                             Plaintiff,                            :    19-CV-6534 (OTW)
                                                                   :
                                    -against-                      :      ORDER
                                                                   :
COMMISSIONER OF SOCIAL SECURITY,                                   :
                                                                   :
                             Defendant.                            :
                                                                   :
---------------------------------------------------------------X

ONA T. WANG, United States Magistrate Judge:

         On October 25, 2019, the parties were ordered to engage in good faith settlement

negotiations and then by November 22, 2019 to either file a stipulation resolving the matter or

file a status letter advising the Court that they would be proceeding with litigating the matter.

To date, no such letter or stipulation has been filed. The parties shall engage in such

negotiations and file their stipulation or status letter by Friday, December 6, 2019. The Clerk of

the Court is respectfully requested to mail a copy of this Scheduling Order to the pro se

Plaintiff.


         SO ORDERED.

                                                                       s/ Ona T. Wang
Dated: November 26, 2019                                                          Ona T. Wang
       New York, New York                                                United States Magistrate Judge
